Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Please inform the examiner as to how this CIP application differs from the parent 16/293,195 application to assign the proper priority date to the claims.  It is noted that pumpkin is also known as Cucubita pepo.  The specification as submitted is illegible as it has a blank strip down the left side which makes some of the words difficult to identify.  A proper full clean copy of the specification is requested.  Claim 5 is directed to a unit dose formulation which would exclude the claim in the following rejection under 35 USC 101.

Claims 1-4, 6 are rejected under 35 U.S.C. 101 because MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite six components in the composition, all of which may be natural products..  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, each of the six components are the same as found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition with no stated function. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, no synergy or other properties are seen.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savant.
Savant (2013/0115329) entitled "Puree Compositions Having Specific Carbohydrate Ratios and Methods for Using Same" teaches nutritional compositions, in paragraph 25 containing pumpkin seed butter and in paragraph 102 inulin and guar gum.  Paragraph 104 includes arginine and citrulline, paragraph 108 vitamins C, D and E.  
All the features of the claims are taught by Savant in a nutritional composition.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Savant.
See the teachings of Savant above.
The claims differ from Savant in that claim 5 specifically recites unit dose amounts.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition containing the four claimed components in a composition in desired doses because each of the components is a known nutritional component and would not require undue experimentation to select appropriate dose ranges. Each of the components has long been consumed by humans in various types of compositions.  No novelty or criticality is seen in the broadly claimed dose ranges. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 the composition is stated to be therapeutically effective but does not state effective for what.  In claim 1 line 16 "plyricinoleate" is queried.  In claim 1 line 17 is not understood.  Locust bean gum is stated twice, the commas are inconsistent and in line 18 gum arabic is repeated.   Claim 2 lacks a period.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beller (10,792,320) is the parent patent.
Qvyjt (2020/0221753) teaches pumpkin seed oil ingestible products.
Bhagat (2013/0261183) teaches pumpkin seed nutritional compositions.
Vetter (2019/0110514) teaches pumpkin seed oil compositions.
Hoag (2019/0374552) teaches pumpkin seed oil compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655